                         EXHIBIT E




Case 3:17-cv-00072-NKM-JCH Document 529-5 Filed 07/23/19 Page 1 of 4 Pageid#: 5942
From: Ken Kim <kkim@idsinc.com>
Sent: Thursday, July 11, 2019 1:21 PM
To: Michael Bloch <mbloch@kaplanhecker.com>
Cc: Alex Conlon <aconlon@kaplanhecker.com>; Martha E. Fitzgerald <mfitzgerald@kaplanhecker.com>; iDS_SINKS‐
02678 <ids_sinks‐02678@idsinc.com>
Subject: RE: Sines v. Kessler

Hi Mike:

Both Matthew Heimbach and Dillon Hopper have executed the third‐party vendor contract but Elliot Kline has not yet
executed the contract.

Regards,
Ken

Kenneth Kim
Project Manager
Mobile: 267.847.4876




iDS is a proud Chambers and Partners Band 1 Ranked eDiscovery provider!
https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial


From: Ken Kim
Sent: Wednesday, July 10, 2019 9:27 PM
To: Michael Bloch <mbloch@kaplanhecker.com>
Cc: Alex Conlon <aconlon@kaplanhecker.com>; Martha E. Fitzgerald <mfitzgerald@kaplanhecker.com>; iDS_SINKS‐
02678 <ids_sinks‐02678@idsinc.com>
Subject: RE: Sines v. Kessler

Hi Mike:

Actually, Matthew Heimbach emailed us earlier this week about moving forward with his collections and we responded
that we would have to receive an exhibit listing the devices/accounts that we need to collect from Kaplan in order for us

    Case 3:17-cv-00072-NKM-JCH Document 529-5 Filed 07/23/19 Page 2 of 4 Pageid#: 5943
to proceed. Accordingly, we will proceed with the collections for Matthew Heimbach and Dillon Hopper as provided in
the attached exhibits and reach out directly to Matthew Heimbach and Dillon Hopper as needed to complete the
collections.

I will get back to you tomorrow to let you know if Elliot Kline or Dillon Hopper executed the third‐party vendor contract.

Also, per my email sent last week, is there someone else from Kaplan we should add as a contact for invoicing purposes
in place of Christopher Greene who is no longer with Kaplan?

Regards,
Ken

Kenneth Kim
Project Manager
Mobile: 267.847.4876




iDS is a proud Chambers and Partners Band 1 Ranked eDiscovery provider!
https://www.chambersandpartners.com/12788/2817/editorial/58/1#22770855_editorial


From: Michael Bloch <mbloch@kaplanhecker.com>
Sent: Wednesday, July 10, 2019 9:11 PM
To: Ken Kim <kkim@idsinc.com>
Cc: Alex Conlon <aconlon@kaplanhecker.com>; Martha E. Fitzgerald <mfitzgerald@kaplanhecker.com>
Subject: Sines v. Kessler

[EXTERNAL SENDER]
Ken,

I am writing for a couple reasons. First, I wanted to make sure you received these certifications from Matthew Heimbach
and Dillon Hopper.

Second, I wanted to see if Elliot Kline or Dillon Hopper executed the third‐party vendor contract.

Please let me know. Thanks.

Michael Bloch | Kaplan Hecker & Fink LLP
Counsel
350 Fifth Avenue | Suite 7110
New York, New York 10118
(W) 929.367.4573 | (M) 646.398.0345
mbloch@kaplanhecker.com



This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or other
applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.
INFORMATION CLASSIFICATION NOTICE: This electronic communication (including any attachments) is intended to be
viewed only by the individual(s) to whom it is addressed. It may contain information that is privileged, proprietary,
confidential and/or protected from disclosure by applicable law. Any disclosure, dissemination, distribution, copying,
exporting or other use of this communication or any attached document(s) other than for the purpose intended by the
sender is strictly prohibited without prior written permission from the sender. If you have received this communication


    Case 3:17-cv-00072-NKM-JCH Document 529-5 Filed 07/23/19 Page 3 of 4 Pageid#: 5944
in error, please notify the sender immediately by reply e‐mail and promptly destroy all electronic and printed copies of
this communication and any attached documents.

This email and its attachments may contain information that is confidential and/or protected from disclosure by the attorney-client, work product or other
applicable legal privilege. If you are not the intended recipient of the email, please be aware that any unauthorized review, use, disclosure,
dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in
error, please notify the sender immediately and destroy all copies of the message from your computer system. Thank you.




    Case 3:17-cv-00072-NKM-JCH Document 529-5 Filed 07/23/19 Page 4 of 4 Pageid#: 5945
